Citation Nr: 9906769	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  94-36 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for the postoperative 
residuals of a left ankle fracture, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1962 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.  

In April 1997, the Board remanded this case.  At that time, 
the appellant was in receipt of a temporary total evaluation, 
from October 1994 to April 1995, because of treatment for his 
service-connected ankle disability which had required 
convalescence.  In the April 1997 decision, the Board stated 
that according to the examining physician from the 
appellant's May 1995 VA examination, the appellant was still 
recovering from his October 1994 left ankle surgery.  The 
Board indicated that the assessment by the VA examiner raised 
the issue of entitlement to an extension of a temporary total 
rating for convalescence beyond April 30, 1995.  Thus, this 
case was remanded and the RO was directed to adjudicate the 
issue of entitlement to an extension of a temporary total 
rating for convalescence beyond April 30, 1995.  The Board 
stated that if the claim was denied, the appellant was to be 
notified of that denial and of his appellate rights.  

The Board notes that for a VA decision to become final and 
binding on a claimant, it is required that the claimant first 
receive written notification of the decision.  Best v. Brown, 
10 Vet. App. 322, 325 (1997).  It is also required that the 
written notification explain the reasons and bases for the 
decision and apprise the claimant of his procedural and 
appellate rights, in the event that the claimant disagrees 
with the decision and elects to appeal.  38 U.S.C.A. 
§ 5104(1); 38 C.F.R. §§ 3.103, 19.25 (1998).  In this regard, 
the Board observes that in a May 1998 rating action, the RO 
denied the appellant's claim of entitlement to a temporary 
total evaluation beyond April 1994 because of treatment for a 
service-connected ankle condition requiring convalescence.  
At that time, the RO also proposed to decrease the 
appellant's rating for his service-connected ankle disability 
from 20 percent to 10 percent disabling.  However, the Board 
notes that although the evidence of record shows that the RO 
sent a letter, dated in May 1998, to the appellant regarding 
the proposed reduction, the evidence of record is negative 
for a letter from the RO to the appellant notifying him that 
his claim for an extension of his temporary total rating had 
been denied and that he had certain appellate rights.  

In light of the above, it appears that the appellant was 
never notified that his claim for an extension of his 
temporary total rating for convalescence was denied.  
Moreover, the Board further observes that in November 1998, 
the RO issued a Supplemental Statement of the Case (SSOC).  
The SSOC contained the issue of entitlement to an extension 
of the temporary total rating for convalescence.  The Board 
is concerned that the November 1998 SSOC inadvertently misled 
the appellant into believing that he did not need to file a 
NOD with respect to the issue of entitlement to an extension 
of the temporary total rating for convalescence, if he 
desired appellate review of that matter.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997); cf. Holland v. Brown, 
10 Vet. App. 42 (1997).  Therefore, the RO should take 
appropriate action to inform the appellant of his procedural 
due process and appellate rights.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.103, 19.25.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  The postoperative residuals of the appellant's left ankle 
fracture are manifested by chronic pain and stiffness, and 
limitation of ankle movement; the appellant wears an ankle 
brace and he uses a cane everyday.  

3.  The appellant's left ankle is productive of no more than 
marked disability.  



CONCLUSION OF LAW

The criteria for a rating of 30 percent for the postoperative 
residuals of a left ankle fracture have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5262, 5270, and 5271 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the appellant's claim for 
an increased rating for the postoperative residuals of a left 
ankle fracture is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1998).  This finding is based in 
part on his assertion that his service-connected left ankle 
disability has increased in severity.  See Drosky v. Brown, 
10 Vet. App. 251, 254 (1997)(citing Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992)).  When the appellant submits a 
well grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. §  5107(a). 

In this regard, in April 1997, the Board remanded this case 
and requested that the RO obtain additional records, VA or 
private, inpatient or outpatient, from providers who had 
treated the appellant in recent years for his service-
connected left ankle disability.  The Board specifically 
requested that the RO obtain the medical records from the VA 
Medical Center (VAMC) in Seattle, covering the period from 
April 1995 to the present.  In addition, the RO was to 
provide the appellant with a comprehensive VA examination, by 
a board certified orthopedist, if available, to determine the 
extent and severity of his service-connected left ankle 
disability.  The examiner was requested to provide an opinion 
as to when the appellant had recovered from the October 1994 
left ankle surgery.  In addition, a complete rationale for 
any opinion expressed was to be provided.  

In a correspondence from the RO to the appellant, dated in 
March 1997, the RO requested that the appellant provide the 
names and addresses of any provider who had treated him in 
recent years for his left ankle disability.  The record is 
negative for a response from the appellant.  Moreover, in 
October 1998, the RO received outpatient treatment records 
from the Seattle VAMC, from October to December 1995.  
Furthermore, the appellant underwent two VA examinations, one 
in June 1997 and a second examination in October 1998.  
Therefore, the Board is satisfied that all relevant evidence 
is of record, and that the statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claim has been met.  


I.  Factual Background

The appellant was originally granted service connection for 
the postoperative residuals of a left ankle fracture in a 
November 1988 rating decision.  At that time, the RO 
primarily based its decision on the appellant's service 
medical records, a September 1988 VA examination, and private 
records.  The appellant's service medical records showed that 
in November 1965, the appellant fractured his left distal 
fibula, and he dislocated his left tibiotalar joint while 
playing football.  According to the records, the appellant 
was treated with a closed reduction, and a cast was applied 
with the foot in slight inversion.  In December 1965, a 
straight leg walker was applied, and in January 1966, the 
cast was removed and the appellant was ambulatory.  In 
addition, the appellant's September 1988 VA examination 
showed that at that time, the appellant complained of 
occasional pain.  The physical examination reflected that 
there was good range of motion, mild tenderness, and no 
swelling.  Moreover, private medical records included an x-
ray of the appellant's ankle which was interpreted as showing 
slight swelling and some degenerative changes.  In light of 
the above, the RO assigned the appellant a zero percent 
disabling rating under Diagnostic Code 5010.  

Outpatient treatment records from the Seattle VAMC, from 
August 1991 to November 1991, show intermittent treatment for 
the appellant's left ankle disability.  The records reflect 
that in October 1991, the appellant was treated after 
complaining of chronic pain in his left ankle.  At that time, 
the appellant gave a history of his in-service football 
injury.  The appellant stated that since his injury, he had 
suffered from chronic left ankle pain and instability.  He 
indicated that at present, he was afraid that his ankle would 
"give" away, especially when he was climbing up and down 
stairs.  According to the appellant, he was using an ace wrap 
and he had also started to wear an elastic ankle brace.  

The physical examination showed that there was no swelling.  
Pain was localized at the inferior and posterior aspect of 
the medial malleolus on palpation.  The appellant had a 
decreased range of motion with inversion and eversion.  
Sensation was intact, bilaterally, to light touch.  An x-ray 
of the appellant's left ankle, dated in September 1991, was 
interpreted as showing an old healed fracture of the distal 
fibular.  There was some ossification arising from the distal 
fibula and the distal tibia in the region of the interosseous 
membrane.  A bone fragment was present anterior to the ankle 
joint, medially.  The diagnoses included the following: (1) 
healed fracture of the distal tibia and fibula, and (2) 
chronic left ankle pain.  The appellant was given medication 
in order to relieve his pain.  

In a December 1991 rating action, the RO increased the 
appellant's rating for his service-connected postoperative 
residuals of a left ankle fracture, from zero percent to 10 
percent disabling under Diagnostic Code 5010.  

A record from the Seattle VAMC, dated in December 1992, shows 
that at that time, the appellant was treated after 
complaining that his left ankle pain was worsening.  At that 
time, he was diagnosed with degenerative joint disease of the 
left ankle.  According to the record, the examining physician 
discussed physical therapy with the appellant.  

In January 1993, the appellant underwent a VA examination.  
At that time, he stated that while he was in the military, he 
injured his left ankle in a football game.  The appellant 
indicated that at the time of the accident, he fractured both 
his tibia and fibula.  According to the appellant, no 
surgical procedure was performed and his ankle was placed in 
a cast.  The appellant reported that since his injury, he had 
suffered from chronic left ankle pain.  He noted that at 
present, the pain had worsened and he had lost some motion of 
the ankle joint.  The appellant revealed that he had recently 
been treated at the Seattle VAMC where he was informed that 
he had some arthritic changes in his left ankle.  He 
indicated that he was also told that he had some arthritic 
changes which were not reversible, short of fusion of the 
left ankle.  According to the appellant, he was given a left 
ankle brace which was somewhat helpful.  The appellant stated 
that he continued to have some left ankle pain with some mild 
loss of motion.  He noted that he was a truck driver and that 
his left ankle disability interfered with his ability to 
drive a truck.  

The physical examination showed that there was tenderness of 
the medial aspect of the left ankle over the medial 
malleolus.  There was no swelling.  The appellant lacked 
about five degrees of full extension of the left ankle, and 
he lacked approximately three degrees of full flexion.  The 
examining physician stated that x-rays, which were taken in 
August 1972, showed an old healed distal fibular fracture 
and, most likely, an ununited avulsion fracture of the medial 
malleolus with some degenerative changes.  The impression was 
of a continuing problem with left ankle pain subsequent to 
fracture-dislocation of the left ankle and ununited fracture 
of the medial malleolus.  The examiner noted that there were 
degenerative changes in the left ankle.  

Outpatient and inpatient treatment records from the Seattle 
VAMC, from April 1993 to October 1994, show intermittent 
treatment for the appellant's left ankle disability.  The 
records reflect that in October 1994, the appellant was 
hospitalized in order to undergo surgery.  At that time, he 
provided a history of his left ankle injury.  The appellant 
stated that since his injury, he had suffered from chronic 
left ankle pain.  He indicated that at present, he had some 
relief of his ankle pain because he started using an ankle 
fixation orthotic (AFO).  The examining physician noted that 
a recent computed tomography (CT) scan was interpreted as 
showing an osteochondral defect, as well as a large anterior 
osteophyte.  According to the records, the appellant 
underwent an open debridement and an exostosectomy of the 
left ankle.  Upon his discharge, he was diagnosed with the 
following: (1) degenerative joint disease of the left ankle, 
and (2) osteochondral defect, left ankle, and loose bodies 
intraarticularly in the left ankle.  

Outpatient treatment records from the Seattle VAMC, from July 
1994 to March 1995, show intermittent treatment for the 
appellant's left ankle disability.  The records reflect that 
in December 1994, the appellant started physical therapy for 
his left ankle disability.  At that time, he stated that he 
had left ankle pain when walking.  The examining physician 
noted that the appellant was status post left ankle 
debridement.  The physical examination showed that 
dorsiflexion of the left ankle was to -2 degrees and plantar 
flexion was to 30 degrees.  Inversion was to 12 degrees and 
eversion was to 5 degrees.  There was mild pitting edema at 
the anterior, medial, and lateral aspects of the left ankle, 
and there were well-healed medial and lateral incisions.  In 
regards to the appellant's joint mobility, there were severe 
restrictions of the subtalar and talocrural joints.  
Metatarsal phalangeal  (MTP) extension was to 60 degrees.  
There was minimal calcaneal restrictions and there were 
minimal forefoot restrictions.  The appellant was instructed 
to perform certain exercises.  The records also reflect that 
in March 1995, it was noted that the appellant was 
experiencing gradual improvement in his condition.  At that 
time, range of motion was from zero to 50 degrees.  

A medical statement from Dr. S., a VA physician, dated in 
December 1994, shows that at that time, Dr. S. indicated that 
the appellant had undergone surgery of his left ankle in 
October 1994.  According to Dr. S., the appellant's motion 
was still limited and he had a degree of swelling.  Dr. S. 
reported that the appellant was to begin physical therapy and 
that "hopefully," he was going to be able to return to work 
in January 1995.  In January 1995, Dr. S. submitted a second 
medical statement.  At that time, he indicated that the 
appellant had started physical therapy for his left ankle 
disability.  According to Dr. S., the appellant was to 
continue with the therapy until the benefits that he received 
stopped progressing.  A notation on Dr. S.'s January 1995 
statement reflects that according to Dr. W., also a VA 
physician, the appellant would end his physical therapy on 
March 31, 1995.  

In March 1995, a hearing was conducted at the RO.  At that 
time, the appellant testified that during service, he broke 
his leg and dislocated his left ankle.  (T.3).  He indicated 
that the "twisting" of his ankle left bone fragments.  
(Id.).  The appellant noted that following his in-service 
injury, he suffered from chronic pain and stiffness in his 
left ankle.  (Id.).  According to the appellant, he underwent 
surgery in October 1994 in order to have the bone fragments 
removed.  (Id.).  He reported that subsequent to the surgery, 
he was "worse off" than before the surgery.  (Id.).  The 
appellant indicated that the pain had increased and he had 
less range of motion .  (T.8).  He stated that he used to be 
active, but that at present, he could no longer perform 
physical activities such as playing basketball and playing 
with his kids.  (Id.).  According to the appellant, his left 
ankle was also unstable and he would lose his balance when 
going up and down stairs.  (Id.).  He noted that prior to his 
surgery, he did not walk with a limp, but that subsequent to 
his surgery, he had developed a limp.  (Id.).  The appellant 
revealed that he was currently undergoing physical therapy, 
and he was also wearing a brace.  (T.4).  He testified that 
the brace was plastic and went up to right below the left 
knee, with a plastic mold on the posterior portion of the 
leg, and with a Velcro wrap that came around the shin.  
(Id.).  The appellant further stated that he used a cane 
everyday.  (T.5).  According to the appellant, he had worked 
as a truck driver for approximately 21 years.  (Id.).  He 
reported that at present, he was not working.  (Id.).  The 
appellant revealed that his left ankle disability interfered 
with his ability to perform his job.  (T.5,6).  

A medical statement from Dr. W., dated in March 1995, shows 
that at that time, Dr. W. had determined that instead of 
ending the appellant's physical therapy in March 1995, the 
appellant would continue with his therapy until April 31, 
1995.  

A VA examination was conducted in May 1995.  At that time, 
the appellant gave a history of his left ankle injury and his 
subsequent chronic left ankle pain.  The appellant stated 
that his left ankle pain had been slowly progressing over the 
years to the point where, in 1994, it was difficult for him 
to participate in athletics because of ankle pain.  He 
indicated that in October 1994, he underwent a left ankle 
debridement with removal of an anterior osteophyte.  
According to the appellant, although he had started physical 
therapy since his operation, he continued to have chronic 
left ankle pain, decreased range of motion, and intermittent 
swelling.  The appellant noted that he did not have the same 
range of motion following the surgery than he had prior to 
his surgery.  He revealed that his ankle swelled two to three 
times a week, and he decreased the swelling by placing ice on 
his ankle.  The appellant stated that since the time of the 
surgery, he had been using an ankle support brace, as well as 
canes.  According to the appellant, he could walk a mile at a 
slow pace on level ground, but he had difficulty with 
inclines or stairs.  The appellant noted that he was unable 
to stand for more than 30 to 45 minutes at a time before he 
had to sit down and rest his ankle.  According to the 
appellant, he worked as a truck driver and he had not worked 
since his surgery. The examining physician indicated that the 
appellant had no other symptoms or problems, and that he did 
not have any symptoms suggestive of instability or other 
associated difficulties.   

The physical examination showed that the appellant walked 
with a cane which was held in his right hand.  The appellant 
had a mild to moderate gait dysfunction and he favored the 
left lower extremity.  He had a fiberglass or plastic 
posterior splint from the toes across the plantar surface on 
the posterior left ankle and up to the medial left calf.  
There was no evidence of any foot drop or of wasting in the 
musculature of the left lower extremity.  The appellant had 
two surgical scars.  One of the scars was just anterior to 
the medial malleolus, and the second scar was just anterior 
to the lateral malleolus of the left ankle.  The appellant 
had only about 10 to 15 degrees of anterior-posterior (AP) 
movement of the left ankle when he was first asked to move 
his ankle, but with some gradual work, he was able to 
dorsiflex the left ankle to about 10 degrees and plantar flex 
the left ankle to about 25 degrees.  The appellant did have 
some discomfort in the extremes of motion.  It appeared that 
he had good integrity, both medial and laterally, in the 
ligamentous support of the ankle.  The appellant had some 
tenderness "at the posterior and inferior to the medial 
malleolus."  There were no neurovascular abnormalities of 
the left ankle or foot.  The appellant had trouble walking 
barefoot because of pain in the ankle, and he did have some 
difficulty walking without the additional support of his 
cane.  There was no evidence of ankle instability.

In the appellant's May 1995 VA examination, the examiner 
stated that in 1965, the appellant suffered a left ankle 
fracture and subsequently, there was progressive left ankle 
dysfunction which culminated in an open ankle debridement 
with an osteophytectomy.  According to the examiner, the 
postoperative residuals of the appellant's left ankle 
fracture were manifested by chronic pain and some limitation 
of motion.  The examiner indicated that at present, the 
appellant wore an ankle support and he used a cane as 
previously described.  The examiner noted that the appellant 
had activity restrictions, as stated above.  According to the 
examiner, the appellant also had mild to moderate impaired 
range of motion.  The examiner indicated that the current 
left ankle dysfunction was most likely related to chronic 
degenerative changes, as well as the surgical changes from 
his recent surgery.  The examiner advised the appellant to 
continue with his physical therapy.  

In a July 1995 rating action, the RO increased the 
appellant's rating for his service-connected postoperative 
residuals of a left ankle fracture, from 10 percent to 20 
percent disabling under Diagnostic Code 5271.  The 20 percent 
rating has remained in effect since that time.  

In December 1995, the RO received outpatient treatment 
records from the Seattle VAMC, from March to December 1995.  
The records show intermittent treatment for the appellant's 
left ankle disability.  The records reflect that in October 
1995, the appellant was treated after complaining that he had 
bumped the inside of his left ankle.  The appellant stated 
that he had left ankle pain and swelling, and that the 
swelling prevented him from wearing his AFO.  He noted that 
because of the injury, he had been unable to go to work.  The 
examining physician indicated that the appellant was using a 
cane.  The physical examination reflected that the 
appellant's left ankle was swollen at the distal medial 
malleolus.  There was a limited range of motion, and the 
appellant's left ankle was painful to palpation.  The 
appellant's foot was warm and there were palpable dorsalis 
pedis and posterior tibial pulses.  The assessment was of a 
left ankle contusion.  The appellant was advised to "ice" 
his left ankle and use an ace wrap.  The appellant was 
further directed to elevate his leg and use Ibuprofen in 
order to alleviate the pain and swelling.  

In June 1997, a VA examination was conducted.  At that time, 
the appellant stated that during service, he suffered a 
fracture-dislocation of the left ankle while playing 
football, as well as a fractured fibula.  The appellant 
indicated that following his injury, he had chronic pain and 
stiffness in his left ankle.  He noted that in 1994, it was 
discovered that he had anterior osteophytes off the tibia.  
According to the appellant, in October 1994, he underwent an 
arthrotomy of the left ankle with excision of the osteophyte.  
The appellant reported that he returned to work in April 
1995.  He noted that he was currently working as a forklift 
driver and that the forklift which he drove was the "sit-
down" variety.  The appellant revealed that subsequent to 
his surgery, he had not experienced any improvement.  
According to the appellant, at present, he had persistent 
ankle stiffness.  The appellant stated that after his 
surgery, he was given a posterior splint which he used 
occasionally.  He indicated that he did not wear the splint 
at work.  He noted that he was not currently receiving any 
medical treatment for his left ankle disability.  The 
examining physician indicated that he reviewed the 
appellant's most recent x-rays and that they documented the 
excised osteophyte.  

The physical examination showed that the appellant had a 
normal stride and a brisk gait.  The appellant could walk 
easily on his toes and heels without any difficulty.  There 
was no visible swelling of either ankle.  The appellant 
complained that he had recently had problems with a gouty 
left toe, and the examiner noted that there was some redness 
and slight fullness over the metacarpal phalangeal joint of 
the left great toe.  The appellant had mild pes planus, and 
the muscles of the both lower extremities were well defined.  
There was no atrophy in either lower extremity.  Thigh 
circumferences, which were measured at 10 centimeters above 
the patella, included the right thigh, which was 43.5 
centimeters, and the left thigh, which was 43 centimeters.  
Calf circumferences included the right calf, which was 36 
centimeters, and the left calf, which was 35 centimeters.  At 
the small of the appellant's ankle, just above the ankle 
joint, the ankle circumference was 21 centimeters, and at the 
malleoli, maximum circumference was 27 centimeters.  There 
was no swelling, and there were two incisional scars which 
were well-healed with no localized tenderness.  The appellant 
had good range of motion of both ankles, and there was no 
crepitus in the left ankle.  Plantar flexion of the right 
ankle was to 47 degrees, and plantar flexion of the left 
ankle was to 40 degrees.  Ankle dorsiflexion was to 10 
degrees, bilaterally, and ankle inversion was to 50 degrees, 
bilaterally.  Ankle eversion was to five degrees, 
bilaterally, and the appellant had normal sensation over the 
entire ankle and foot to light touch, pinprick, vibration, 
and temperature.  

In the appellant's June 1997 VA examination, the examiner 
noted that upon a review of the file, x-rays, dated in July 
1994, confirmed  the medical record by showing a large 
osteophyte over the anterior tibia.  The examiner further 
stated that x-rays, dated in May 1995, were interpreted as 
showing a normal appearing talotibial joint with a small 
calcification medially at the level of the deltoid ligament.  
There was also anatomic alignment of a previously fractured 
but well-healed fibula.  Following the physical examination 
and a review of the appellant's x-rays, the examiner 
diagnosed the appellant with following: (1) status post 
fracture-dislocation of the left ankle as a consequence of a 
football injury in service, (2) closed reduction treatment of 
the above fracture and dislocation, and (3) status post 
arthrotomy and exostosectomy of the left ankle.  In regards 
to the question as to when the appellant had recovered from 
his October 1994 surgery, the examiner responded that in 
light of the fact that the appellant returned to work in 
April 1995, it was his opinion that given the type of surgery 
that the appellant underwent, his return to work in April 
1995 was an appropriate time period in which to return to 
full work activity.  The examiner stated that in summary, 
during service, the appellant suffered a fracture-dislocation 
of the left ankle which involved a fibular fracture.  The 
fracture-dislocation was reduced with closed treatment.  
According to the examiner, the appellant subsequently 
developed a large osteophyte in front of the ankle which was 
excised successfully in October 1994, allowing the appellant 
to return to work in April 1995.  The examiner noted that at 
present, upon physical examination, the only positive 
objective finding was the seven degree difference in the 
ankle plantar flexion, with plantar flexion of the left ankle 
being 40 degrees and the right ankle was to 47 degrees.  

In October 1998, the appellant underwent a VA examination.  
At that time, he gave a history of his left ankle injury and 
his subsequent chronic ankle pain.  The appellant stated that 
in October 1994, he had an open debridement of the left ankle 
and an exostosectomy.  The examiner noted that preoperative 
x-rays showed loose bodies in the tibial talar joint, and 
postoperative x-rays were interpreted as status post removal 
or change in location of the loose bodies.  According to the 
appellant, he felt "fine" after the surgery, but over the 
last year, he had had an increase of pain and stiffness in 
the left ankle.  The appellant indicated that he resumed 
wearing his ankle brace because the ankle would "give out" 
on him when he stepped down onto his left leg from a 
forklift.  He reported that he was a truck driver, but that 
he could no longer perform his duties as a truck driver 
because he was unable to depress the clutch due to his left 
ankle pain.  According to the appellant, his left ankle pain 
was a six on a scale from one to ten.  The appellant stated 
that he felt pain and stiffness in his left ankle when he 
walked.  He described the pain as being approximately the 
same when he was "on his foot," but that the pain was 
aggravated when he applied extra pressure on his ankle, such 
as when he stepped down or when he was depressing a truck 
clutch. 

The physical examination showed that the appellant was 
wearing a molded posterior ankle splint which extended from 
the sole of the forefoot to the calf.  The appellant had 
well-healed surgical scars in the medial and lateral aspects 
of the joint.  There was tenderness over the tibial talar 
joint and "all of the soft tissue distal to the tibia on the 
medial aspect of the joint."  That tissue was tender, stiff, 
and felt somewhat thickened.  The examiner noted that it was 
painful in that area when the appellant stood.  The appellant 
walked with a slight limp favoring the left leg.  Strength 
was 5/5.  Range of motion actively and passively included 
plantar flexion, which was to 25 degrees, dorsiflexion, which 
was to zero degrees, inversion, which was to 10 degrees, and 
eversion, which was to 2 degrees.  There was no crepitus in 
the joint.  The diagnosis was of a chronic strain of the left 
ankle, status post fracture and subsequent open debridement 
and exostosectomy.  The examiner noted that in his opinion, a 
significant portion of the appellant's problems were, most 
likely, due to scar tissue in the area because of the 
thickening of the skin in the medial aspect of the joint.  
According to the examiner, x-rays were interpreted as showing 
mild degenerative joint disease.  





II.  Analysis

To summarize, the appellant contends that his current rating 
is not high enough for the amount of disability that his left 
ankle causes him.  The appellant maintains that he suffers 
from chronic pain and stiffness in his left ankle.  According 
to the appellant, he also has limitation of motion because of 
his service-connected left ankle disability.  In this regard, 
lay statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the appellant's 
service connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155;  38 C.F.R. §§  4.1, 4.10 (1998).  In that 
regard, the Board is required to adjudicate claims for 
increased ratings in light of the schedular criteria provided 
by the regulations.  See Massey v. Brown, 7 Vet. App. 204, 
208 (1994).  In evaluating the severity of a disability, the 
Board must look to the entire record.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (1998).  The appellant's claims folder contains his 
service medical records and VA medical reports.  

In accordance with 38 C.F.R. §§  4.1, 4.2, 4.41, and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
appellant's postoperative residuals of a fractured left 
ankle, the disability for which entitlement to an increased 
rating is asserted.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability for which entitlement 
to an increased rating is asserted on appeal.

When a reasonable doubt arises regarding the degree of 
disability or any other point, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102 (1998).  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1998).  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  In regards to the 
joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
38 C.F.R. § 4.45 (1998).  Although § 4.40 does not require a 
separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation 
to provide a statement of reasons or bases pertaining to 
§ 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).  

As previously stated, in a November 1988 rating action, the 
RO granted service connection for the appellant's 
postoperative residuals of a left ankle fracture, and 
assigned a zero percent disabling rating under Diagnostic 
Code 5010.  At that time, private medical records showed that 
the appellant had some degenerative changes in his left 
ankle.  Moreover, in a December 1991 rating action, the RO 
increased the appellant's rating for his service-connected 
left ankle disability from zero percent to 10 percent 
disabling under Diagnostic Code 5010.  

Arthritis is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (1998).  

The Board observes that in a July 1995 rating action, the RO 
increased the appellant's rating for his service-connected 
postoperative residuals of a left ankle fracture, from 10 
percent to 20 percent disabling under Diagnostic Code 5271.  
Under Diagnostic Code 5271, moderate limitation of the ankle 
motion is rated as 10 percent disabling and marked limitation 
of ankle motion is rated as 20 percent.  The Board notes that 
a 20 percent rating is the highest schedular rating provided 
under Diagnostic Code 5271.

The Board notes that the appellant's left ankle disability 
may also be rated under Diagnostic Codes 5262 and 5270.  
Under Diagnostic Code 5262, a 20 percent disability rating is 
provided for malunion of the tibia and fibula, with moderate 
knee or ankle disability.  Malunion of the tibia and fibula 
with marked knee or ankle disability warrants a 30 percent 
evaluation.  Nonunion of the tibia and fibula, with loose 
motion, requiring a brace, warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (1998).

Under Diagnostic Code 5270, ankylosis in plantar flexion, 
less than 30 degrees, warrants a 20 percent rating.  When the 
ankle is ankylosed in plantar flexion, between 30 degrees and 
40 degrees, or in dorsiflexion between 0 and 10 degrees, a 30 
percent rating is warranted.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5270.

The Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has held that when a diagnostic 
code provides for compensation based solely upon limitation 
of motion, such as Diagnostic Code 5271, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  In all instances, a rating should be 
coordinated with functional impairment.  See 38 C.F.R. 
§ 4.21; Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In the instant case, a review of the medical evidence of 
record shows that the appellant has a history of chronic left 
ankle pain and stiffness.  The appellant's September 1988, 
January 1993, May 1995, and October 1998 VA examinations, and 
the Seattle outpatient treatment records, all show that the 
appellant had tenderness at the medial malleolus and in other 
areas.  In the appellant's May 1995 VA examination, the 
physical examination showed that he had some tenderness "at 
the posterior and inferior to the medial malleolus."  In 
addition, in the appellant's most recent VA examination, in 
October 1998, the physical examination showed that there was 
tenderness over the tibial talar joint and "all of the soft 
tissue distal to the tibia on the medial aspect of the 
joint."  That tissue was tender, stiff, and felt somewhat 
thickened.  The examiner noted that it was painful in that 
area when the appellant stood.  The diagnosis was of a 
chronic strain of the left ankle, status post fracture and 
subsequent open debridement and exostosectomy.  

The Board observes that the evidence of record also reveals 
that the appellant walks with a limp due to his left ankle 
disability.  In the appellant's May 1995 VA examination, the 
examiner noted that the appellant had a mild to moderate gait 
dysfunction and he favored the left lower extremity.  In the 
appellant's October 1998 VA examination, the examiner stated 
that the appellant walked with a slight limp, favoring his 
left leg.  The Board further notes that because of the 
appellant's left ankle disability, he wears an ankle brace 
and he uses a cane everyday.  The Board observes that in the 
appellant's May 1995 VA examination, the examiner indicated 
that at present, the appellant wore an ankle support and he 
had been using a cane since his October 1994 surgery.  The 
physical examination showed that the appellant walked with a 
cane which was held in his right hand.  He had a fiberglass 
or plastic posterior splint from the toes across the plantar 
surface on the posterior left ankle and up to the medial left 
calf.  There was no evidence of any foot drop or of wasting 
in the musculature of the left lower extremity.  Moreover, 
the appellant had trouble walking barefoot because of pain in 
the ankle, and he did have some difficulty walking without 
the additional support of his cane.  There was no evidence of 
ankle instability.  In addition, in the appellant's October 
1998 VA examination, the physical examination showed that the 
appellant was wearing a molded posterior ankle splint which 
extended from the sole of the forefoot to the calf.  

The Board also notes that the evidence of record reveals that 
the appellant has limitation of motion due to left ankle 
pain.  In the appellant's May 1995 VA examination, the 
examiner noted that the appellant had mild to moderate 
impaired range of motion.  Moreover, in the appellant's June 
1997 VA examination, the examiner stated that there was a 
seven degree difference in the appellant's ankle plantar 
flexion, with plantar flexion of the left ankle being 40 
degrees and the right ankle was to 47 degrees.  Furthermore, 
in the appellant's most recent VA examination, the range of 
motion actively and passively included plantar flexion, which 
was to 25 degrees, dorsiflexion, which was to zero degrees, 
inversion, which was to 10 degrees, and eversion, which was 
to 2 degrees.

In light of the above, the Board is of the opinion that the 
evidence of record demonstrates that the appellant's 
disability picture for his service-connected postoperative 
residuals of a left ankle fracture, more nearly approximates 
the criteria for a 30 percent disability evaluation under 
Diagnostic Code 5262.  The Board notes that in the 
appellant's October 1998 VA examination, the appellant was 
diagnosed with mild degenerative joint disease of the left 
ankle.  As stated above, arthritis is rated on the basis of 
limitation of motion of the joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1998).  However, the 
Board observes that, as previously stated, the appellant is 
receiving the highest schedular rating provided under 
Diagnostic Code 5271.  Moreover, an increased evaluation 
cannot be assigned under Diagnostic Code 5270 as there is no 
evidence of ankylosis of the left ankle.  Therefore, in light 
of the above, since the appellant's left ankle exhibits 
limitation of motion, and since there is evidence of chronic 
pain and stiffness, the appellant's disability is most 
appropriately characterized as analogous to the disability 
contemplated by Diagnostic Code 5262, which, as stated above, 
describes impairment of the tibia with marked ankle 
disability.  

The Board observes that although the appellant is not shown 
to have malunion of his left tibia, the appellant's service 
medical records reflect that his original in-service injury 
involved the fracture of his left distal fibula and the 
dislocation of his left tibiotalar joint.  Moreover, in the 
appellant's June 1997 VA examination, the examiner noted that 
upon a review of the file, x-rays, dated in July 1994, were 
interpreted as showing a large osteophyte over the anterior 
tibia.  In addition, according to the outpatient treatment 
records from the Seattle VAMC, in October 1994, the appellant 
underwent an open debridement and an exostosectomy of the 
left ankle.  Upon his discharge, he was diagnosed with the 
following: (1) degenerative joint disease of the left ankle, 
and (2) osteochondral defect, left ankle, and loose bodies 
intraarticularly in the left ankle.  Furthermore, as stated 
above, in the appellant's most recent VA examination, in 
October 1998, the physical examination showed that there was 
tenderness over the tibial talar joint and "all of the soft 
tissue distal to the tibia on the medial aspect of the 
joint."  This recognition of tibia involvement, and the 
appellant's left ankle symptoms of chronic pain and 
stiffness, limitation of motion, and the fact that he wears 
an ankle brace and he also uses a cane daily, leaves the 
Board to conclude that a 30 percent disabling rating under 
Diagnostic Code 5262 is warranted in order to insure that the 
rating reflects the extent of functional impairment.  
Therefore, the evidence overall, viewed objectively, shows 
impairment of the left ankle that may reasonable be viewed as 
more nearly approximating marked left ankle disability which 
corresponds to a 30 percent disability rating under the 
provisions of Diagnostic Code 5262.  Thus, when consideration 
is given to the objective findings, and with consideration of 
38 C.F.R. § 4.7, it is the opinion of the Board that a 30 
percent rating more adequately approximates the current level 
of impairment attributable to the service-connected left 
ankle disability.  At the very least, the evidence for and 
against an increased rating for the service-connected left 
ankle disability is in equipoise, and as such, all reasonable 
doubt is resolved in favor of the appellant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  

The Board further observes that the clinical evidence of 
record does not support characterizing the appellant's 
condition as analogous to the 40 percent disability level 
contemplated by Diagnostic Code 5262, which describes tibial 
impairment characterized by nonunion of the tibia, with loose 
motion requiring a brace.  The Board notes that although the 
evidence of record shows that the appellant wears a brace, 
the medical evidence in this case does not actually 
demonstrate a nonunion, nor does it present a condition 
analogous to that type of disability.  The appellant's 
primary disability centers on his left ankle.  The left ankle 
brace that the appellant wears functions to immobilize his 
ankle, and not his tibia.  Moreover, in the appellant's June 
1997 VA examination, the examiner noted that x-rays, dated in 
May 1995, were interpreted as showing a normal appearing 
talotibial joint with a small calcification medially at the 
level of the deltoid ligament.  The examiner further stated 
that there was also anatomic alignment of a previously 
fractured but well-healed fibula.  Therefore, while in this 
case there is tibial impairment, it is not to a degree 
justifying a comparison of the appellant's overall condition 
with that contemplated by a 40 percent disability rating 
under Diagnostic Code 5262.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature and severity of the 
appellant's service-connected left ankle disability, 
interference with the veteran's employment is foreseeable.  
However, the record does not reflect frequent periods of 
hospitalization because of the service-connected disability 
in question, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  The Board acknowledges that in the appellant's 
June 1998 statement, he indicated that because of his left 
ankle disability, he could no longer perform his duties as a 
truck driver.  The appellant stated that instead of working 
as a truck driver, he was currently working as a fork lift 
driver which involved a lower salary.  However, the Board 
observes that the appellant indicated that he was currently 
working full time and that he was not presently receiving any 
treatment for his left ankle disability.  The Board also 
notes that, as previously stated, in the appellant's June 
1997 VA examination, the appellant noted that he was 
currently working as a forklift driver and that the forklift 
which he drove was the "sit-down" variety.  Thus, the 
evidence of record does not reflect any factor which takes 
the appellant outside of the norm, or which present an 
exceptional case where his currently assigned 30 percent 
rating is found to be inadequate.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

A 30 percent rating for the postoperative residuals of a left 
ankle fracture is granted, subject to the regulations 
governing the payment of monetary awards.  


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

- 22 -


- 1 -


